Citation Nr: 0602349	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-37 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a brain tumor, claimed 
as a residual of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946 and from May 1947 to December 1949.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

In August 2004, the Board remanded this case to the RO for 
further development.  The case was recently returned to the 
Board for appellate consideration.


FINDING OF FACT

1.  A brain tumor, identified as a brain stem schwannoma, was 
not shown in service or for many years thereafter; nor was a 
brain tumor shown disabling to a compensable degree during 
the first post service year.

2.  There is no competent evidence to associate the veteran's 
brain tumor, identified as brain stem schwannoma, to his 
active military service on any basis including claimed 
exposure to ionizing radiation. 


CONCLUSION OF LAW

A brain tumor, identified as brain stem schwannoma, was not 
incurred in or aggravated by service and it may not be 
presumed to have been incurred or aggravated in service, 
including as a residual of exposure to ionizing radiation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the date this claim for service 
connection originated at the RO.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  VA 
issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The October 2002 and May 2003 rating decisions, the December 
2003 statement of the case and the November 2005 supplemental 
statement of the case apprised the veteran of the information 
and evidence needed to substantiate the claim, applicable law 
in adjudicating the appeal, and the reasons and bases for 
VA's decision.  Furthermore, these documents outline the 
specific evidence that was considered when the determinations 
were made.  In addition, in September 2002 and August 2004 
letters, the veteran was informed of the provisions of the 
VCAA and was advised to identify any evidence in support of 
the claim that had not been obtained.  

Collectively the correspondence advised the veteran of the 
evidence to submit to show that he was entitled to service 
connection for a brain tumor.  Together the September 2002 
and August 2004 letters specifically informed the veteran 
that VA would obtain pertinent federal records.  The veteran 
was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  The RO also 
satisfied the duty to assist through a March 2003 letter and 
questionnaire directed to his claimed radiation exposure and 
a May 2005 development letter for more recently reported 
treatment.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate the claim 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A VCAA notice in this 
case was provided to the veteran prior to the initial AOJ 
adjudication and as a result the timing of the notice does 
comply with the express requirements of the law as discussed 
in Pelegrini.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claim.  See also, VAOPGCPREC 01-04.  Collectively, the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of this claim.  The Board notes that the August 2004 
letter had a specific reference on page 2 that, in essence, 
invited him to submit any evidence he may have that pertained 
to the claim and was an adequate presentation of the fourth 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and that he was provided a single notice covering 
all content requirements expressly, albeit not before the 
initial determination, is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) noting the factors of 
essential fairness of the adjudication and whether the 
claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained service medical records, private 
treatment records, VA medical records and pertinent 
information through official sources with regard to the 
claimed exposure to ionizing radiation.  Davis v. Brown, 10 
Vet. App. 209, 213 (1997) validates section 3.311 with 
respect to its generic mandate for VA to request dose data 
from the Department of Defense constructed in accordance with 
the provisions of Pub. L. 98-542.  The veteran also assisted 
through identifying relevant evidence which the RO obtained.  
Thus, the Board finds the development is adequate when read 
in its entirety and that it satisfied the obligations 
established in the VCAA and the August 2004 remand order.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim for service connection.  Relevant 
clinical records are included in the file.  VA's duty to 
assist the veteran in the development of the claim has been 
satisfied and the Board will turn to a discussion of the 
issue on the merits.


Analysis

Service connection may be established on a "direct" basis 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304 (pertaining to requirements for "direct" 
service connection).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain diseases such as a brain tumor may be presumed to 
have been incurred in or aggravated by service if manifest to 
the required degree during the applicable period.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As 
will be discussed in detail below, a brain tumor may be 
presumed to have bene incurred in service based upon exposure 
to ionizing radiation.  38 U.S.C.A. § 1112; 38 C.F.R. § 
3.309(d). 

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  It is the obligation of VA to render a 
decision which grants every benefit that can be supported in 
law while protecting the interests of the Government, with 
due consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  The Board 
must assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The record will be evaluated, mindful of these principles and 
the veteran's main contention that he developed a brain tumor 
as a result of his exposure to ionizing radiation.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  Initially, service connection may be 
granted under 38 C.F.R. § 3.303(d) (2004), by showing that 
the disease or malady was incurred during or aggravated by 
service, on a direct basis or the general presumption 
provisions set forth above.  See Combee v. Brown, 
34 F.3d 1039, 1040, 1043 (Fed. Cir. 1994); McGuire v. West, 
11 Vet. App. 274, 277 (1998).  Here, the brain cancer was 
initially manifested in mid 2000, several decades after the 
veteran's military service, and there is no competent 
evidence associating the disease to his military service 
under the generally applicable framework for service 
connection.  Furthermore, the claim is grounded in the 
presumption available to certain veteran's who develop a 
listed cancer and participated in a radiation risk activity 
or established exposure to ionizing radiation on another 
basis as provided under 38 C.F.R. § 3.311. 

As stated previously, there are certain types of cancer, 
including brain cancer, that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2005).  To prevail under the statutory presumption requires 
participation in a "radiation-risk activity" which, as 
relevant to this claim, include the occupation of Hiroshima 
or Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946, or 
onsite atmospheric test participation as defined in the 
implementing regulation.  38 C.F.R. § 3.309(d)(3)(ii)(A)(B).  
The Board observes that the Defense Threat Reduction Agency 
(DTRA) advised VA in April 2003 and June 2005 reports that 
the veteran was not a member of the occupation of Hiroshima 
or Nagasaki or an atmospheric test participant.  Thus, the 
veteran cannot establish service connection under the 
statutory presumption.  Although the veteran asserted in his 
appeal that he participated in a "radiation risk type" of 
activity, referencing a fallout laden typhoon that struck 
Okinawa as the basis of his exposure, the regulation defines 
the activities that constitute a radiation risk activity.  

Finally, "radiogenic diseases" which include brain cancer 
may be service connected pursuant to 38 C.F.R. § 3.311, which 
provides for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  Under section 3.311, 
there is no presumption of service connection for any 
radiogenic disease.  Ramey v. Brown, 120 F.3d 1239, 1242-43 
(Fed. Cir. 1997).  Where a veteran is seeking service 
connection for a radiogenic disease listed under 38 C.F.R. § 
3.311(b)(2) he or she is not required to submit a 
"traditional" claim.  See Hilkert v. West, 12 Vet. App. 145, 
147-48 (1999); see also Wandel v. West, 11 Vet. App. 200 
(1998).  Instead, "pursuant to Congress' mandate, VA 
established special procedures to follow for those veterans 
seeking compensation for diseases related to exposure to 
radiation in service."  Hilkert, 12 Vet. App. at 148.  

Section 3.311 creates a series of chronological obligations 
upon both the claimant and the Secretary.  The basic steps or 
chronological obligations in the initial development stage 
are that the claimant must establish the existence of a 
radiogenic disease, which has been satisfied in this case 
with brain cancer initially manifesting within the specified 
period, and the claim that the disease is related to his 
radiation exposure while in service.  Establishing the 
presence of a radiogenic disease that became manifest in the 
applicable time period under 38 C.F.R. § 3.311(b)(5) and 
alleging that it was caused by radiation exposure during 
military service alone are sufficient to trigger the 
Secretary's duty to obtain a dose assessment.  See 38 C.F.R. 
§ 3.311(a), (b)(2); Hilkert, supra.

Before referral for further development under 38 C.F.R. 
§ 3.311(c) is necessary, there must be a "radiogenic 
disease" and evidence of exposure through the dose 
assessment.  Here, the veteran asserted that his exposure 
resulted from fallout from the Nagasaki and Hiroshima 
bombs carried over Okinawa in a typhoon in October 1945.  
The DTRA reported in April 2003 that Okinawa, 
approximately 600 miles from Hiroshima and 500 miles from 
Nagasaki did not receive any fallout resulting in a 
measurable dose from these detonations.  In the follow-up 
report in June 2005, the DTRA affirmed its earlier 
determination and stated that careful search of available 
dosimetry data found no record of exposure for the 
veteran.  The report noted that the veteran claimed 
exposure during service with the Seabees from 1943 to 
1946 and that he had subsequent service from 1947 to 
1949.  The content of the report indicated this time 
period was researched for exposure data in light of the 
bases for his claimed exposure. 

It was the holding in Wandel v. West, 11 Vet. App. 200, 
205 (1998) that no further development as provided in 
section 3.311(b)(1) was required where the DNA (Defense 
Nuclear Agency, a prior designation of the DTRA) dose 
estimate was of "zero".  Similarly, a DNA determination 
of no risk of exposure from the Hiroshima or Nagasaki 
bombs provided a plausible basis to find the claimed 
cancer was not service-connected under section 3.311, and 
there was no required referral for dose estimation.  The 
veteran's situation is analogous to these examples where 
DTRA found no evidence of appreciable exposure to justify 
further dose estimation.  The personnel records were 
obtained and they did not establish his exposure to any 
significant amount of ionizing radiation while in the 
Navy or Air Force.  Cf. Rucker v.Brown, 10 Vet. App. 67, 
71-72 (1997).  

Thus, the pertinent governing laws and regulations do not 
support a grant of service connection for a brain tumor on 
any basis, including as secondary to exposure to ionizing 
radiation.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim 
since there is no competent evidence to rebut or reasonably 
question the conclusion from the DTRA that he did not have 
any opportunity any for measurable exposure.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a brain tumor, claimed 
as a residual of exposure to ionizing radiation is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


